Spoeeord, J'.
The only question here is, did the plaintiff buy a litigious right ?
“A right is said to be litigious when there exists a suit and contestation on the same.” C. O. 2623.
On the 19th July, 1854, when the plaintiff, Bhiyh Lackey, bought of Armistead Lawless a final judgment which the latter had obtained many years be*54fore, in the State of Missouri, against Clayton Tiffin, the right of Armistead Lawless was nowhere in contestation. Not in Missouri, for there it was fixed by irrevocable decree; not here, for Lawless had asserted no right here.
If Laalcey did not own this judgment before the 19th July, 1864, he had unadvisedly brought a suit in New Orleans upon a claim to which he was a stranger, and as to which he was incompetent to stand in court. The fact that the defendant, Tiffin, had joined issue with him as to Ms rights, did not preclude him from buying Lawless's right, touching which there was no litigation pending whereby such right could be affected.
Judgment affirmed.